DETAILED ACTION
This office action is in response to the application filed on May 25, 2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. KR 101768385 (the translation filed on 08/04/2021 is being used).
	Regarding Claim 1, Lee teaches (Figures 1-7) a maximum power point tracking (MPPT) apparatus (at fig. 1) for an energy harvesting system (210), the MPPT apparatus comprising: a comparison part (240-250) including a first comparator (250) configured to compare an output voltage (Vrect) of a direct current (DC)-DC converter (220) with a high reference voltage (Vrefh); and a controller (260) including a counter (261), which operates on the basis of a signal output through the comparison part (from 240-250) and measures a time for the output voltage of the DC-DC converter to reach the high reference voltage (see pages 8-9), and a power controller (controller of 220) which outputs a control parameter of the DC-DC converter for minimizing a count value while updating the control parameter (Fig. 7). (For Example: Pages 8-11)
	Regarding Claim 3, Lee teaches (Figures 1-7) wherein the comparison part (240-250) further includes a second comparator (240) configured to compare the output voltage of the DC-DC converter with a low reference voltage (at 240 Vrect and Vrefl), and the counter counts a time from an output time point of the second comparator  (stmppt) of the DC-DC converter to an output time point of the first comparator (endmppt). (For Example: Pages 8-11) 
	Regarding Claim 10, Lee teaches (Figures 1-7) a maximum power point tracking (MPPT) control (at Fig. 7) method performed by an MPPT controller (260) connected to a direct current (DC)-DC converter  (220) of an energy harvesting system (210), the MPPT control method comprising: a settling time measurement operation of counting a time until an output voltage of the DC-DC converter reaches a high reference voltage (done by 250, See figures 5-6); a control parameter update operation of updating a value of a control parameter of the DC-DC converter (done by 260 with 261); and a maximum power point determination operation of determining and outputting the value of the control parameter for minimizing a count value as a maximum power point (sent from 260, the output of 262) while repeating the settling time measurement operation and the control parameter update operation (see Fig. 7, the process is done multiple times). (For Example: Pages 8-11)
	Regarding Claim 11, Lee teaches (Figures 1-7)  wherein the settling time measurement operation (done by 260) comprises starting time counting from a time point at which the output voltage of the DC-DC converter is a low reference voltage (done with 240 and st_mppt).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 101768385 in view of Bodano et al. US 2015/0349636
	Regarding Claim 2, Lee teaches (Figures 1-7) the apparatus.
	Lee does not teach wherein the control parameter of the DC-DC converter includes a mode control word for setting the DC-DC converter to operate in one of a pulse width modulation (PWM) mode and a pulse frequency modulation (PFM) mode or a core control word for selecting one of a plurality of cores of the DC-DC converter having different sizes.
	Bodano teaches (Figures 2-5 ) wherein the control parameter of the DC-DC converter includes a mode control word (mode determination signal) for setting the DC-DC converter to operate in one of a pulse width modulation mode (PWM) and a pulse frequency modulation mode (PFM) or a core control word for selecting one of a plurality of cores of the DC-DC converter having different sizes. (For Example: Par. 25-27 and 57)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include wherein the control parameter of the DC-DC converter includes a mode control word for setting the DC-DC converter to operate in one of a pulse width modulation (PWM) mode and a pulse frequency modulation (PFM) mode or a core control word for selecting one of a plurality of cores of the DC-DC converter having different sizes, as taught by Bodano to reduce losses while switching between high and low loads of operation. 
	Regarding Claim 9, Lee teaches (Figures 1-7) wherein the power controller (controller of 220) configure so that the count value of the counter is reduced. (For Example: Pages 8-9)
	Bodano teaches (Figures 2-5 ) comprises a duty determiner (146-148) configured to determine and output a pulse width modulation duty cycle (PWM) of the DC- DC converter (at 140). (For Example: Par. 25-27 and 57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include comprises a duty determiner configured to determine and output a pulse width modulation duty cycle of the DC- DC converter so that the count value of the counter is reduced, as taught by Bodano to reduce losses while switching between high and low loads of operation. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 101768385 in view of Onda et al. US 2019/0149063.
	Regarding Claim 4, Lee teaches (Figures 1-7) the apparatus.
	Lee does not teach a discharge part configured to discharge the output voltage at a level of the low reference voltage or less according to control of the controller after the DC-DC converter reaches the high reference voltage.
	Onda teaches (Figure 1) a discharge part (6) configured to discharge the output voltage (from 3 and 4) at a level of the low reference voltage or less according to control of the controller after the DC-DC converter reaches the high reference voltage. (For Example: Par. 25-27 and 57)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include a discharge part configured to discharge the output voltage at a level of the low reference voltage or less according to control of the controller after the DC-DC converter reaches the high reference voltage, as taught by Onda to provide protection against unwanted conditions. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 101768385 in view of Yokoyama et al. US 2013/0181655.
	Regarding Claim 5, Lee teaches (Figures 1-7) further comprising a reference voltage generator configured to generate and output the low reference voltage and the high reference voltage (Vrefh and Vrefl). (For Example: Pages 8-11)
	Lee does not teach reference voltage determined according to control of the controller to the comparison part.
	Yokoyama teaches (Figures 1 and 17) reference voltage (Vref) determined according to control of the controller (34) to the comparison part (31 and 35). (For Example: Par. 287)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lee to include reference voltage determined according to control of the controller to the comparison part, as taught by Yokoyama to avoid power losses in the system at different levels. 

Allowable Subject Matter
Claim 12-15 are allowed.
Claim 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 6; prior art of record fails to disclose either by itself or in combination:  “…wherein the power controller comprises: a modulation mode-specific settling time calculator configured to calculate a difference between count values in a pulse frequency modulation (PFM) mode and a pulse width modulation (PWM) mode; and a modulation mode setter configured to set a modulation mode of the DC-DC converter to the modulation mode in which the count value is smaller when the difference between the count values calculated by the modulation mode-specific settling time calculator is larger than a modulation reference value.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “… a modulation mode-specific settling time calculation operation of calculating a difference between count values in a pulse frequency modulation (PFM) mode and a pulse width modulation (PWM) mode; and a modulation mode setting operation of setting a modulation mode of the DC-DC converter to the modulation mode in which the count value is smaller when the difference between the count values calculated in the modulation mode-specific settling time calculation operation is larger than a modulation reference value.” 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838